EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with applicant representative, Mr. Andrew Cohn (Reg. No. 69,739) on 10/28/2021. 

The application has been amended as follows: 
Please amend the claims filed on 9/14/2021 as follows. 
1. (Currently Amended) A system for detecting digital card frauds during redemptions using a machine learning fraud assessment engine, the system comprising:
one or more hardware processors; and
a non-transitory memory storing the machine learning fraud assessment engine and instructions that, when executed by the one or more hardware processors, cause the one or more hardware processors to perform operations comprising:

displaying a user interface (UI) associated with a digital card on a first device of a claimer , wherein the 
a redemption of the digital card on the displayed UI;
receiving, from the first device via the selectable navigation link, a digital card identifier of the digital card, a time of the redemption of the digital card, and a first device identifier of the first device;
querying a claimer account of the claimer for claimer account data using the first device identifier;
accessing, using the digital card identifier, having establisher account data, wherein the establisher account data comprises establisher account activity of the establisher account and digital card data for a plurality of digital card identifiers , for each of the plurality of digital card identifiers, the digital card data comprises a n of the digital card 
determining a portion of the establisher account activity that occurs within a time period between the order time of the digital card and the of the digital card;
determining that the portion of the establisher account activity comprises a negative flag for a fraudulent transaction tag or a reversed transaction tag;
based on the determining that the portion of the establisher account activity [[data]] comprises the negative flag, executing the machine learning fraud assessment engine;
determining, based on executing the machine learning fraud assessment engine, a first fraud assessment for the redemption by the first device based on the claimer account data, the digital card data, and the portion of the establisher account activity, wherein the machine learning fraud assessment engine comprises parameters based on preprocessed training data from fraudulent digital card redemptions, and wherein the fraudulent digital card redemptions comprise at least one of reversed card redemptions or flagged card redemptions from account takeover actions;
based on the determining of the first fraud assessment, automatically redirecting the UI to an authentication UI;
receiving authentication information associated with the claimer account data via the authentication UI;
sending a request to the establisher to provide an approval feedback or a reversal feedback for the redemption;
receiving the approval feedback or the reversal feedback from the establisher;
based on the received authentication information associated with the claimer account data and the received approval feedback or reversal feedback from the establisher, determining whether to provide the redemption to the claimer or reverse a purchase of the digital card with the establisher account; and
updating the machine learning fraud assessment engine based on the first fraud assessment and the determining whether to provide the redemption or reverse the purchase.
2. (Previously Presented) The system of claim 1, wherein the selectable navigation link executes a first navigation event for a process for the redemption.
3. (Previously Presented) The system of claim 2, wherein the UI comprises one of a webpage for a merchant or a dedicated application for the merchant.
4. (Currently Amended) The system of claim 1, wherein the non-transitory memory further stores additional instructions that, when executed by the one or more hardware processors, cause the one or more hardware processors to perform, prior to the displaying, the operation comprising:
generating the digital card using a value for the purchase from the establisher account.
5. (Currently Amended) The system of claim 1, wherein the establisher account activity comprises [[an]] a fraudulent account action, wherein the fraudulent account action is associated with 
6. (Currently Amended) The system of claim 5, wherein the establisher account activity further comprises login browser data, and wherein the login browser data comprises at least one of a session IP address, a browser language, a browser type, a browser version, a browser input, or a location.
7. (Currently Amended) The system of claim 1, wherein the updating the machine learning fraud assessment engine further comprises:
revising the parameters of the machine learning fraud assessment engine based on a plurality of fraud assessments, wherein the plurality of fraud assessments include 

8. (Currently Amended) The system of claim 7, wherein the plurality of fraud assessments comprise a determination of a potentially fraudulent redemption of a previous digital card, and wherein the revising the parameters of the machine learning fraud assessment engine is based on the determination.
9. (Previously Presented) The system of claim 1, wherein the claimer account data comprises browser data for the first device including a session IP address, a browser language, a browser type, a browser version, a browser input, or a location, and wherein the claimer account data further comprises customer information for the claimer and one or more user restrictions on the claimer.
10. (Currently Amended) The system of claim 1, wherein the non-transitory memory further stores additional instructions that, when executed by the one or more hardware processors, cause the one or more hardware processors to perform the operation comprising:
preventing a use of the plurality of digital card identifiers based on the first fraud assessment.
11-20. (Canceled)
21. (Currently Amended) A method for detecting digital card frauds during redemptions using a machine learning fraud assessment engine, the method comprising:
displaying, by a transaction processor server, a user interface (UI) associated with a digital card on a first device of a claimer, wherein the 
displaying, by the transaction processor server, a selectable navigation link for a redemption of the digital card on the displayed UI;
receiving, from the first device by the transaction processor server, a digital card identifier of the digital card, a time of the redemption of the digital card, and a first device identifier of the first device;
querying, by the transaction processor server, a claimer account of the claimer for claimer account data using the first device identifier;
accessing, by the transaction processor server using the digital card identifier, having establisher account data, wherein the establisher account data comprises establisher account activity of the establisher account and digital card data for a plurality of digital card identifiers , for each of the plurality of digital card identifiers, the digital card data comprises a n of the digital card 
determining, by the transaction processor server, a portion of the establisher account activity that occurs within a time period between the order time of the digital card and the  of the digital card;
determining, by the transaction processor server, that the portion of the establisher account activity comprises a negative flag for a fraudulent transaction tag or a reversed transaction tag;
based on the determining that the portion of the establisher account activity [[data]] comprises the negative flag, executing, by the transaction processor server, the machine learning fraud assessment engine;
determining, by the transaction processor server based on executing the machine learning fraud assessment engine, a first fraud assessment for the redemption by the first device based on the claimer account data, the digital card data, and the portion of the establisher account activity, wherein the machine learning fraud assessment engine comprises parameters based on preprocessed training data from fraudulent digital card redemptions, and wherein the fraudulent digital card redemptions comprise at least one of reversed card redemptions or flagged card redemptions from account takeover actions;
based on the determining of the first fraud assessment, automatically redirecting, by the transaction processor server, the UI to an authentication UI;
receiving, by the transaction processor server, authentication information associated with the claimer account data via the authentication UI;
sending a request to the establisher to provide an approval feedback or a reversal feedback for the redemption;
receiving the approval feedback or the reversal feedback from the establisher;
based on the received authentication information associated with the claimer account data and the received approval feedback or reversal feedback from the establisher, determining whether to provide the redemption to the claimer or reverse a purchase of the digital card with the establisher account; and
updating, by the transaction processor server, the machine learning fraud assessment engine based on the first fraud assessment and the determining whether to provide the redemption or reverse the purchase.

22. (Previously Presented) The method of claim 21, wherein the parameters for the machine learning fraud assessment engine are associated with at least one reversed transaction based on an account takeover action or an administrator fraud reversal action of the establisher account.
23. (Previously Presented) The method of claim 22, wherein the account takeover action or the administrator fraud reversal action is based on feedback from one of the establisher of the establisher account or an administrator of the establisher account.
24. (Previously Presented) The method of claim 21, wherein the first fraud assessment comprises a risk level associated with a security breach of the first device.
25. (Previously Presented) The method of claim 21, wherein the authentication information comprises a user identifier for the claimer associated with the first device.
26. (Previously Presented) The method of claim 21, wherein the machine learning fraud assessment engine comprises a gradient boosting operation comprising a plurality of decision trees associated with the preprocessed 
27. (Previously Presented) The method of claim 21, wherein prior to the determining the first fraud assessment, the method further comprises:
determining, by the transaction processor server, whether the establisher account has an account takeover restriction,
wherein the determining the first fraud assessment is further based on the account
takeover restriction.
28. (Previously Presented) The method of claim 21, wherein prior to the querying the claimer account, the method further comprises:
determining, by the transaction processor server, an email address used by the first device using the first device identifier,
wherein the querying the claimer account further uses the email address.
29. (Previously Presented) The method of claim 28, wherein the claimer account data comprises at least one of a number of transactions made using the email address, a number of unique claimer IP addresses for the email address, a number of gift cards received by the email address, a number of days between establishment of the digital card and the request, a usage rate of the email address or an IP address for the email address, a geolocation of the email address, an authentication risk score, a name associated with the email address, a country of origin of the IP address for the email address, or a redirection by the email address.
30. (Currently Amended) A non-transitory machine-readable medium having stored thereon machine-readable instructions that, when executed by one or more hardware processors, the one or more hardware processors to perform operations for detecting digital card frauds during redemptions using a machine learning fraud assessment engine, the operations comprising:
displaying a user interface (UI) associated with a digital card on a first device of a claimer, wherein the 
displaying a selectable navigation link for a redemption of the digital card on the displayed UI;
receiving, from the first device via the selectable navigation link, a digital card identifier of the digital card, a time of the redemption of the digital card, and a first device identifier of the first device;
querying a claimer account of the claimer for claimer account data using the first device identifier;
accessing, using the digital card identifier, having establisher account data, wherein the establisher account data comprises establisher account activity of the establisher account and digital card data for a plurality of digital card identifiers , for each of the plurality of digital card identifiers, the digital card data comprises a n of the digital card 
determining a portion of the establisher account activity that occurs within a time period between the order time of the digital card and the of the digital card;
determining that the portion of the establisher account activity comprises a negative flag for a fraudulent transaction tag or a reversed transaction tag;
based on the determining that the portion of the establisher account activity [[data]] comprises the negative flag, executing the machine learning fraud assessment engine;
determining, based on executing the machine learning fraud assessment engine, a first fraud assessment for the redemption by the first device based on the claimer account data, the digital card data, and the portion of the establisher account activity, wherein the machine learning fraud assessment engine comprises parameters based on pre-processed training data from fraudulent digital card redemptions, and wherein the fraudulent digital card redemptions comprise at least one of reversed card redemptions or flagged card redemptions from account takeover actions;
based on the determining of the first fraud assessment, automatically redirecting the UI to an authentication UI;
receiving authentication information associated with the claimer account data via the authentication UI;
sending a request to the establisher to provide an approval feedback or a reversal feedback for the redemption;
receiving the approval feedback or the reversal feedback from the establisher;
based on the received authentication information associated with the claimer account data and the received approval feedback or reversal feedback from the establisher, determining whether to provide the redemption to the claimer or reverse a purchase of the digital card with the establisher account; and
updating the machine learning fraud assessment engine based on the first fraud assessment and the determining whether to provide the redemption or reverse the purchase.


Reasons for Allowance
The application is directed to security. The instant claims are directed to a system, a method and a non-transitory machine-readable medium storing instructions, for detecting digital card frauds during redemptions using a machine learning fraud assessment engine. Specifically, applicant teaches the system comprising one or more hardware processors and a non-transitory memory, the non-transitory machine-readable medium and the method of receiving a digital card identifier of the digital card and a first device identifier of the first device, querying a claimer account of the claimer for claimer account data using the first device identifier, accessing an establisher account of the establisher, accessing an establisher account of the establisher using the received digital card identifier for establisher account data including establisher account activity of the establisher account and digital card data including digital card valance values and timestamps for a plurality of digital card identifiers, determining whether to provide the redemption to the claimer or reverse a purchase of the digital card with the establisher account. However, this is taught by ARORA (US2019/0130387A1: ¶¶26, 28-31, 38-41, 48-49, 52, 56, 59, 63, 66, 68, 70, 74-75). Additionally, applicant teaches displaying a user interface on a first device of a claimer of a digital card and a selectable navigation link for redemption on the display UI, receiving a digital card identifier of the digital card via the selectable navigation link and the establisher account information comprises an order time of the digital card, determining a portion of the account activity that occurs within a time period between an order time of the digital card and an redemption time of the redemption. However, this is taught by Tran (US2014/0351117A1: ¶¶153, 156, 162).  Furthermore, applicant teaches determining a first fraud assessment using an engine for transactions based on multiple transaction attributes, and updating the engine based on the first fraud assessment and determining whether to provide the redemption or reverse the purchase. However, this is taught by Choudhuri (US2013/0024375A1: ¶¶126, 139-141, 143, 154, 157-158, 160, 163-165, 168-169). Moreover, applicant teaches determining a first fraud assessment using a machine learning assessment engine and updating the machine learning fraud assessment engine. However, this is taught by Akli (US2015/0073981A1: ¶¶54, 82-83, 92, 119, 127, 159).
However, the prior art, neither single nor in combination, does not teach nor fairly suggestion:
displaying a user interface (UI) associated with a digital card on a first device of a claimer…
querying a claimer account of the claimer for claimer account data using the first device identifier;
accessing an establisher account of the establisher for establisher account data using the received digital card identifier, wherein the establisher account data comprises establisher account activity of the establisher account and digital card data for a plurality of digital card identifiers, and wherein, for each of the plurality of digital card identifier, the digital card data comprises a digital card balance value
determining a portion of the establisher account activity that occurs within a time period between the order time of the digital card and the time of the redemption of the digital card;
determining that the portion of the establisher account activity comprises a negative flag for a fraudulent transaction tag or a reversed transaction tag;
based on the determining that the portion of the establisher account activity comprises the negative flag, executing the machine learning fraud assessment engine;
determining, based on executing the machine learning fraud assessment engine, a first fraud assessment for the redemption by the first device based on the claimer account data, the digital card data, and the portion of the establisher account activity…
based on the determining of the first fraud assessment, automatically redirecting the UI to an authentication UI;
receiving authentication information associated with the claimer account data via the authentication UI;
sending a request to the establisher to provide an approval feedback or a reversal feedback for the redemption;
receiving the approval feedback or the reversal feedback from the establisher;
based on the received authentication information associated with the claimer account data and the received approval feedback or reversal feedback from the establisher, determining whether to provide the redemption to the claimer or reverse a purchase of the digital card with the establisher account…

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENYUH KUO whose telephone number is (571)272-5616.  The examiner can normally be reached on Monday-Friday 8-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.K./            Examiner, Art Unit 3685 

/JOHN W HAYES/            Supervisory Patent Examiner, Art Unit 3685